 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   PARVA ALIZADEH, and PARVA              No. 2:19-mc-0105 TLN AC
     PROPERTY MANAGEMENT, LLC,
12
                  Movants,
13
          v.
14
     UNITED STATES OF AMERICA,
15
                  Respondent,
16
          v.
17
     WELLS FARGO BANK, N.A.,
18
                  Neutral.
19

20   PARVA PROPERTY MANAGEMENT,
     LLC,                                   No. 2:19-mc-0106 TLN AC
21
                  Movant,
22
          v.
23
     UNITED STATES OF AMERICA,              ORDER
24
                  Respondent,
25
          v.
26
     BANK OF AMERICA,
27
                   Neutral.
28
                                            1
 1          Movants in these related cases have filed ex parte motions to quash Internal Revenue
 2   Service summonses served on third parties Bank of America and Wells Fargo, N.A (“the Banks”).
 3   The cases were referred to the undersigned pursuant to Local Rule 302(c)(10).
 4          IT IS HEREBY ORDERED that respondent shall file and serve a response to both
 5   motions by Monday, July 15, 2019. The Banks may also file and serve a response by that date,
 6   should they wish to participate in litigation of the motions. Petitioners’ reply, if any, shall be due
 7   by Monday, July 22, 2019.
 8          The motion to quash will be submitted on the papers upon the completion of briefing. If
 9   the court determines that oral argument is necessary, a hearing date will be scheduled.
10   DATED: July 8, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
